DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Information Disclosure Statement
The references cited in the information disclosure statement(s) submitted on 27 April 2022 have been considered by the examiner.

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1-20 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Sinha et al. (US 2019/0017719 A1) teaches, as illustrated in figure 13, unique identifiers of a space and equipment using agents arranged in a hierarchical manner for building management system simulation that is used to maintain an environmental condition of the space based on an optimization state of the space.
Barrett (US 2016/0223218 A1) teaches a method over traditional setpoint adherence by an ability to balance state space variable adjustment (such as temperature, humidity, and/or the like) with associated energy costs in a user environment.
Vitullo (US 2018/0113482 A1) teaches a central plant optimizer that evaluates a high level cost function by summing costs of the subplants of the central plant.

However, as Applicant points out and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
determining an overall cost measure, the overall cost measure based on an operational cost, an upstream cost, and a downstream cost, for each potential set point configuration action of the plurality of potential set point configuration actions based at least in part on the hierarchical position of the particular distribution channel element.

Independent claims 13 and 19 include similar limitations and reasons for allowance as independent claim 1.
Claims 2-12 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-12 are allowable.
Claims 14-18 are dependent claims of claim 13. The claim 13 is allowable, and therefore, claims 14-18 are allowable.
Claim 20 is dependent claims of claim 19. The claim 19 is allowable, and therefore, claim 20 is allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116